DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Norman Soloway on 5/2/2022.

The application has been amended as follows: 
	Claim 1 (currently amended):  A seal structure that secures a seal between a housing made of a magnetic material and a rotation shaft passing through the housing, the seal structure comprising:
	the housing;
	a floating ring arranged with a gap with respect to the rotation shaft, wherein the floating ring has a first portion contacting the housing, and a second portion not contacting the housing;
	a seal portion formed by bringing one end face of the floating ring into contact with the housing in an axial direction; 
	a first axial space provided between the second portion of the floating ring and a seal portion side of the housing facing the floating ring in the axial direction; and 
	a magnet that contactlessly biases the floating ring to the seal portion via the first axial space, 
	wherein the floating ring includes a seal ring constituting the seal portion, and the magnet that is provided radially outside the seal ring, and 
	wherein the seal portion side of the housing has an outer annular groove portion at a position opposing, in the axial direction, a radially outer peripheral face of the magnet, and an inner annular groove portion at a position opposing, in the axial direction, a radially inner peripheral face of the magnet. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the seal structure as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Prior art Laser (U.S. Patent # 2883212) discloses a seal structure that secures a seal (seal of fig 1) that seals between a housing (housing formed with 21, 22 and 23) made of a magnetic material and a rotation shaft (10) passing through the housing (fig 1), the seal structure comprising:
the housing (housing formed with 21, 22 and 23);
a floating ring (26) arranged with a gap with respect to the rotation shaft (gap between 26 and 10);

a seal portion formed by bringing one end face of the floating ring into contact with the housing in an axial direction (seal formed by contacting 26 with 21); 

a magnet that contactlessly biases the floating ring to the seal portion via the first axial space (magnet 35 biases 26 towards 21, Col 3, Lines 8 - 10),
wherein the floating ring includes a seal ring constituting the seal portion (seal portion of 26), and the magnet that is provided radially outside the seal ring (35 outside 26).
	 
	
The prior art fails to show 
wherein the floating ring has a first portion contacting the housing, and a second portion not contacting the housing;
a first axial space provided between the second portion of the floating ring and a seal portion side of the housing facing the floating ring in the axial direction;
wherein the seal portion side of the housing has an outer annular groove portion at a position opposing, in the axial direction, a radially outer peripheral face of the magnet, and an inner annular groove portion at a position opposing, in the axial direction, a radially inner peripheral face of the magnet.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675


	/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675